Upon petition filed for a rehearing in this case the Court, upon consideration thereof, is of the opinion that the decision affirming the judgment rendered should be and the same is hereby revoked and set aside because it appears to the Court that it erred in holding that the demurrer to the plaintiff's replication should have been visited upon the declaration because the latter was duplicitous. Duplicity in a declaration is not the subject of demurrer. And a demurrer to the plaintiff's subsequent pleading, which constitutes a good replication to defendant's pleas, should not be visited upon a declaration because the latter is duplicitous. That defect should be taken advantage of by motion to strike, which if not done the error in form is waived.
We think the cause should be reversed because the replications were good to the pleas interposed. Judgment reversed with directions to require the plaintiff to elect upon which cause of action he will stand.
STRUM AND BROWN, J. J., concur.
WHITFIELD, P. J., AND TERRELL, J., concur in the opinion. *Page 308